  Case:Case
        21-50786    Document: Document
            6:16-cv-00173-RP  00515996395
                                       1000 Page:  1 Date Filed:
                                             Filed 08/26/21 Page 08/26/2021
                                                                 1 of 2




                   United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                  TEL. 504-310-7700
CLERK                                                       600 S. MAESTRI PLACE,
                                                                    Suite 115
                                                           NEW ORLEANS, LA 70130

                              August 26, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 21-50786     In re: Baylor University
                       USDC No. 6:16-CV-173
                       USDC No. 6:17-CV-228
                       USDC No. 6:17-CV-236

Enclosed is an order entered in this case.

                                   Sincerely,
                                   LYLE W. CAYCE, Clerk

                                   By: _________________________
                                   Roeshawn Johnson, Deputy Clerk
                                   504-310-7998
Ms.   Jeannette Clack
Mr.   Chad Wilson Dunn
Mr.   James Robert Dunnam
Ms.   Laura Benitez Geisler
Ms.   Amy Douthitt Maddux
Case:Case
      21-50786    Document: Document
          6:16-cv-00173-RP  00515996396
                                     1000 Page:  1 Date Filed:
                                           Filed 08/26/21 Page 08/26/2021
                                                               2 of 2




          United States Court of Appeals
               for the Fifth Circuit
                             ___________

                              No. 21-50786
                             ___________

   In re: Baylor University,

                                                                Petitioner.
                 ______________________________

                     Petition for a Writ of Mandamus
                    to the United States District Court
                     for the Western District of Texas
                          USDC No. 6:16-CV-173
                          USDC No. 6:17-CV-228
                          USDC No. 6:17-CV-236
                 ______________________________

   ORDER:

         IT IS ORDERED that Petitioner’s unopposed motion to place
   certain documents under seal is GRANTED.


                                  /s/ Leslie H. Southwick
                                  Leslie H. Southwick
                                  United States Circuit Judge
